DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 11/25/2020 has been entered. Claims 26-27, 31-34 and 37-50 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 31-34, 37-40, 43-46 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen et al. (hereinafter Klassen), US 2005/0120306 A1, in view of Gray, US 9,798,443 B1.

Regarding independent claim 26, Klassen teaches an apparatus (Fig. 2, 202; [0032]), comprising: 
a memory storing instructions (Fig. 2, 224, 226; [0035]-[0036]); and 
a processor coupled to the memory and configured to execute the instructions (Fig. 2, 238; [0035]-[0036]), which cause the apparatus to: 
display a first user interface (Fig. 3, 300; [0043] “there is an illustration of an exemplary main screen 300, in accordance with an embodiment of the invention, for display 222 of mobile station 202 providing a graphical user interface for controlling mobile station 202”) comprising a plurality of application program icons (Fig. 3, 304-312; [0043] “Main screen 300 is divided into two main portions, namely an application portion 301 for displaying and manipulating icons (e.g. 304-312) for various software applications and functions enabled by mobile station 202 … FIG. 3 illustrates three icons 304, 306 and 308 for respective IM applications IM 1, IM 2 and IM 3 and two icons 310, 312 for the two e-mail services Email 1 and Email 2”);
receive an input from a user (Fig. 6; [0050] “FIG. 6 is an illustration of main screen 300 when IM application icon 306 having an unread message is highlighted. Upon selection of icon 306, in addition to highlighting the icon, a dialog box 602 comprising a message preview 604 of at least a portion of the 
determine an application program according to the input ([0050] “message preview 604 in dialog box 602 shows the application service (i.e. “AIM” for AOL Instant Messenger) the correspondent sending the message (i.e. “red98”)”);
in response to the touch input, display a processing interface (Fig. 6, 602; Fig. 7, 602) comprising one or more icons (Fig. 6, 604; Fig. 7. 604, 704) associated with the application program when there is an unprocessed update task for the application program (Fig. 4, 400; [0047] “FIG. 4 is an illustration of the main screen 300 after a new IM event, for example, a new message, has arrived into one of the IM applications, namely IM 2, associated with icon 306. In this exemplary embodiment, the new IM message is indicated with a visual modification 400 comprising a bubble, alluding to new received text, and a numeric indicator “1” representing a count of new events, which in this case are unread messages”), wherein a display area of the processing interface covers at least part of a display area of the first user interface ([0010] “Displaying a preview of a content can comprise displaying a dialog box over a portion of the main screen”; Fig. 7, 602; [0051]).
Klassen does not explicitly disclose the input from a user is a touch input and558074-v1/4576-191002Atty. Docket: 4576-19100 (83866074US04) in response to the touch input, display, on the first user interface, a second user interface different from the processing interface when the 
However, in the same field of endeavor, Gray teaches the input from a user is a touch input (Fig. 5A; col 8, lines 42-44 “the user can select any of the application icons on the carousel to launch the respective application”; col 8, lines 56-58 “The user can launch the shopping application by tapping or otherwise selecting the shopping application icon”) and558074-v1/4576-191002Atty. Docket: 4576-19100 (83866074US04) in response to the touch input, display, on the first user interface, a second user interface different from the processing interface when the application program does not have the unprocessed update task (Fig. 5B, 530; col 8, lines 58-61 “upon selecting the shopping application icon, the device can navigate to the last known state of the shopping application or to the shopping application's landing/home page”; col 9, lines 1-8 “tapping the shopping icon can cause the device to open the shopping application, and since no state information is available, the shopping application is opened to the landing page/home page. In this example, the landing page displays a store front 530 of an electronic market place. In the situation where the last known state of the shopping application was a user's shopping cart, then the application would launch and display the user's shopping cart.”; Examiner notes that the shopping application icon 522 does not have any notification or unprocessed update task), wherein the second user interface corresponds to a preset control operation (col 8, lines 58-61 Examiner interprets the claimed preset control operation as the last known state of the shopping application or the shopping application's landing/home page), and wherein the preset control operation is a selectable task on an application interface of the application program when the application program is launched (Col 9, lines 40-51 describes returning to the home screen or navigating to the shopping cart is a selectable task on the shopping application interface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of enabling a user to utilize a fingertip to provide input to a device to launch applications and navigate to a desired location for content provided by those applications as suggested in Gray into Klassen’s system because both of these systems are addressing the need for a user interface for the users to easily and quickly navigate to a desired location for content of applications, and by incorporating the teaching of Gray into Klassen would improve the integrity of Klassen's system by presenting a preset interface of an application upon receiving a touch input (Gray, col 1, lines 5-20, Background).

Regarding dependent claim 27, the combination of Klassen and Gray teaches all the limitations as set forth in the rejection of claim 26 that is incorporated. Klassen further teaches wherein the input is received on an application program icon of the application program (Fig. 6; [0050] “FIG. 6 is an illustration of main screen 300 when IM application icon 306 having an unread message is highlighted. Upon selection of icon 306, in addition to highlighting the icon, a dialog box 602 comprising a message preview 604 of at least a portion of the unread message is displayed.”).  Gray teaches the touch 

Regarding dependent claim 31, the combination of Klassen and Gray teaches all the limitations as set forth in the rejection of claim 26 that is incorporated. Gray teaches wherein the touch input from the user comprises a double-click operation (col 4, lines 30-43 “tapping a mail application icon can launch a mail application, tapping a music application icon can launch a music application, etc.” Examiner notes that in paragraph [0070] of the instant specification: "An operation performed by the user on an application program icon displayed on an application program icon presentation interface of an electronic device may be performed in multiple manners, such as click, double-click, …", whereby it may be reasonably inferred that a double-click operation is an implied admission of equivalent prior art by Applicant).

Regarding dependent claim 32, the combination of Klassen and Gray teaches all the limitations as set forth in the rejection of claim 26 that is incorporated.  Klassen further teaches wherein the instructions further cause the apparatus to determine that the application program has the unprocessed update task (Fig. 9A, 904, 906; [0056]-[0057]).

Regarding dependent claim 33, the combination of Klassen and Gray teaches all the limitations as set forth in the rejection of claim 26 that is incorporated.  Klassen Examiner notes that the application icon with visual modification indicates that it has unprocessed update task).
  
Regarding independent claim 34, it is a medium claim that corresponding to the apparatus of claim 26. Therefore it is rejected for the same reason as claim 26 above.

Regarding dependent claim 37, it is a medium claim that corresponding to the apparatus of claim 32. Therefore it is rejected for the same reason as claim 32 above.

Regarding dependent claim 38, it is a medium claim that corresponding to the apparatus of claim 33. Therefore it is rejected for the same reason as claim 33 above.

Regarding independent claim 39, it is a mobile device claim that corresponding to the apparatus of claim 26. Therefore it is rejected for the same reason as claim 26 above.

Regarding dependent claim 43, the combination of Klassen and Gray teaches all the limitations as set forth in the rejection of claim 39 that is incorporated.  Klassen Examiner recognizes the IM application as the SMS application), wherein the processing interface comprises at least part of a plurality of unread SMS messages and a plurality of icons associated with the SMS application program (Fig. 7, 604, 704; [0051] “FIG. 7 shows a dialog box 602 for an IM application 306 having two unread messages indicated at visual modification 400. Dialog box 602 comprises message previews 604 and 704”), and wherein, when there are a plurality of unprocessed update tasks for the application program, the plurality of unread SMS messages and the plurality of icons associated with the SMS application program are displayed in the processing interface according to a time order of receiving the plurality of unread SMS messages ([0052] “highlighted icon 306 may be activated as per normal (e.g. selecting “enter” on keyboard 232) and the application initiated to start at an unread message (e.g. most or least recent).”; [0058] “text for a dialog box may be obtained in advance and associated with the visual modification for use when the icon is highlighted on the main screen by the user. Should the icon be activated to initiate the application, data to facilitate an immediate automatic jump to the most recent unread message may also be determined in advance if necessary, and associated with the visual modification.”).  

Regarding dependent claim 44, the combination of Klassen and Gray teaches all the limitations as set forth in the rejection of claim 39 that is incorporated.  Klassen further teaches wherein the application program is a call application program (Fig. 3, describes the visual modification of an application icon to represent a new event including the phone application; Fig. 6, 602; [0050] describes the dialog box 602 for the IM application icon which used for Phone or any other application with new events; [0061]) comprises information describing a missed call and an icon associated with the call application program (Fig. 6, 604; [0050] “a dialog box 602 comprising a message preview 604 of at least a portion of the unread message is displayed” describes the dialog box 602 comprising a message preview 604 of at least a portion of the unread message for the IM application icon which used for Phone or any other application with new events).

Regarding dependent claim 45, it is a mobile device claim that corresponding to the apparatus of claim 32. Therefore it is rejected for the same reason as claim 32 above.

Regarding dependent claim 46, the combination of Klassen and Gray teaches all the limitations as set forth in the rejection of claim 26 that is incorporated.  Klassen further teaches wherein the application program is a short message service (SMS) application program (Fig. 3, 306; [0043] “FIG. 3 illustrates three icons 304, 306 and 308 for respective IM applications IM 1, IM 2 and IM 3” Examiner recognizes the IM application as the SMS application), and wherein the processing interface (Fig. 6, 602; [0050]) comprises at least part of an unread SMS message and an icon associated with the SMS application program (Fig. 6, 604; [0050] “a dialog box 602 comprising a message preview 604 of at least a portion of the unread message is displayed”).

Regarding dependent claim 40, it is a mobile device claim that corresponding to the apparatus of claim 46. Therefore it is rejected for the same reason as claim 46 above.

Regarding dependent claim 49, it is a medium claim that corresponding to the mobile device of claim 43. Therefore it is rejected for the same reason as claim 43 above.

Regarding dependent claim 50, it is a medium claim that corresponding to the mobile device of claim 44. Therefore it is rejected for the same reason as claim 44 above.

Claims 41-42 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Klassen, in view of Gray, and further in view of Choi et al. (hereinafter Choi), US 2012/0094719 A1.

Regarding dependent claim 47, the combination of Klassen and Gray teaches all the limitations as set forth in the rejection of claim 26 that is incorporated.  Klassen further teaches wherein the application program is a short message service (SMS) application program (Fig. 3, 306; [0043] “FIG. 3 illustrates three icons 304, 306 and 308 for respective IM applications IM 1, IM 2 and IM 3” Examiner recognizes the IM application as the SMS application).

However, in the same field of endeavor, Choi teaches wherein the preset control operation comprises creating a new SMS message (Fig. 20; [0153]), and wherein the second user interface is an interface for creating the new SMS message (Fig. 21; [0154]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of executing a function corresponding to a selected icon using at least part of the information related to an event as suggested in Choi into Klassen and Gray’s system because both of these systems are addressing the need for a user interface for the users to easily and quickly navigate to a desired location for content of applications, and by incorporating the teaching of Choi into Klassen and Gray would improve the integrity of Klassen and Gray's system by launching the SMS application corresponding to creating a new SMS message (Choi, [0004]).

Regarding dependent claim 48, the combination of Klassen and Gray teaches all the limitations as set forth in the rejection of claim 26 that is incorporated.
The combination of Klassen and Gray does not explicitly disclose wherein to determine the application program according to the touch input, the instructions further cause the mobile device to be configured to: determine whether the touch input satisfies 
However, in the same field of endeavor, Choi teaches wherein to determine the application program according to the touch input, the instructions further cause the mobile device to be configured to: determine whether the touch input satisfies a preset condition (Fig. 20; [0153] “the user may drag the information related to the missed call event and drop the information to the icon corresponding to the message generating application to select the message generating application in operation S330”); and determine the application program according to the touch input when the touch input satisfies the preset condition ([0154] “When the message generating application is selected, the controller 180 executes the message generating application to generate a message to be sent to the caller with the calling number “010-000-0000” included in the information related to the missed call event in operation S340 and the user may create the message and send the message”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of executing a function corresponding to a selected icon using at least part of the information related to an event as suggested in Choi into Klassen and Gray’s system because both of these systems are addressing the need for a user interface for the users to easily and quickly navigate to a desired location for content of applications, and by incorporating the teaching of Choi into Klassen and Gray would improve the integrity of Klassen and Gray's system by executing an application program according to the touch input when the touch input satisfies a preset condition (Choi, [0004]).

Regarding dependent claim 41, it is a mobile device claim that corresponding to the apparatus of claim 47. Therefore it is rejected for the same reason as claim 47 above.

Regarding dependent claim 42, it is a mobile device claim that corresponding to the apparatus of claim 48. Therefore it is rejected for the same reason as claim 48 above.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered.
(1) Applicant’s amendments to Claim 40 have overcome the Claim Objections previously set forth in the Non-Final Office Action mailed 09/17/2020.
(2) Regarding 35 U.S.C. 103 rejections, Applicant argues that the combination of Klassen and Gray and specifically Gray does not display, on the first user interface, a second user interface different from the processing interface when the application program does not have the unprocessed update task, wherein the second user interface corresponds to a preset control operation, and wherein the preset control operation is a selectable task on an application interface of the application program when the application program is launched. Applicant alleges that Gray does not disclose that the last known state of the application is displayed on the display screen "when the application program does not have the unprocessed update task," as claimed. Moreover, the last known state of the application, as disclosed in Gray, is not a preset 
As to point (2), Examiner respectfully disagrees. First, Examiner notes that Examiner interprets the unprocessed update task as an unfulfilled piece of work. In col 9, lines 1-8, Gray describes when receiving a tapping on the shopping icon (i.e. in response to the touch input) and when the last known state is a user’s shopping cart, that means there is unprocessed update task that the user has not completed in purchasing process, e.g. proceeding to checkout. Gray further discloses when the last state is unknown, i.e. the situation that the application does not have an unprocessed update task, the shopping application is opened to the landing page/home page. In Col 9, lines 40-51, Gray discloses user can navigate to different pages of the application, e.g. the shopping cart, home page which are selectable tasks on an application interface of the application program. Therefore, the combination of Klassen and Gray diescloses display, on the first user interface, a second user interface different from the processing interface when the application program does not have the unprocessed update task, wherein the second user interface corresponds to a preset control operation, and wherein the preset control operation is a selectable task on an application interface of the application program when the application program is launched.
Claims 26-27, 31-34 and 37-50 remain rejected as set forth above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N TO/           Supervisory Patent Examiner, Art Unit 2143